Matter of Richard K.H. v Emilie P. (2019 NY Slip Op 04615)





Matter of Richard K.H. v Emilie P.


2019 NY Slip Op 04615


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


1409 CAF 17-01141

[*1]IN THE MATTER OF RICHARD K.H., PETITIONER-RESPONDENT,
vEMILIE P., RESPONDENT-APPELLANT, AND GERALD F.M., RESPONDENT-RESPONDENT. 


PETER J. DIGIORGIO, JR., UTICA, FOR RESPONDENT-APPELLANT. 
SCOTT A. OTIS, WATERTOWN, FOR RESPONDENT-RESPONDENT.
KRYSTAL A. RUPERT, LOWVILLE, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Lewis County (Daniel R. King, J.), entered June 2, 2017 in a proceeding pursuant to Family Court Act article 5. The order, inter alia, declared respondent Gerald F.M. to be the father of the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent mother appeals from an order that dismissed the instant paternity petition, without a hearing, on the ground of equitable estoppel (see Family Ct Act § 532 [a]). We affirm for reasons stated in the decision at Family Court. We write only to note that, contrary to the mother's contention, the court had
"  sufficient information to render an informed decision consistent with the child's best interests' " (Matter of Edward WW. v Diana XX., 79 AD3d 1181, 1182 [3d Dept 2010]; cf. Matter of Eugene F.G. v Darla D., 261 AD2d 958, 959 [4th Dept 1999]). Inasmuch as the court was
"  fully familiar with relevant background facts regarding the parties and the child from several past proceedings,' " there was no need for a hearing on the petition (Matter of Chrysler v Fabian, 66 AD3d 1446, 1447 [4th Dept 2009], lv denied 13 NY3d 715 [2010]; see Matter of Walberg v Rudden, 14 AD3d 572, 572 [2d Dept 2005]).
Entered: June 7, 2019
Mark W. Bennett
Clerk of the Court